ORDER
Newman, Judge.
Plaintiff having brought an American manufacturer’s action pursuant to 28 U.S.C. § 1582(b) (1970), 28 U.S.C. § 2632(a) (Supp. V 1975) and 19 U.S.C. § 1516(c) (Supp. V. 1975), in which plaintiff challenges the negative injury determination of the United States International Trade Commission in investigation AA1921-159 under the Antidumping Act of 1921, as amended (19 U.S.C. §§ 160, et. seg. (1970 & Supp. V 1975), relating to the importation of tantalum electrolytic fixed capacitors from Japan, as reported in 41 FR 47604-07 (1976); and
Plaintiff having served upon defendant a second set of interrogatories and a second request for production of “All documents and things in the files of the International Trade Commission and/or individual- Commissioners, pertaining to the Commission Investigation No. AA1921-159, involving Tantalum Electrolytic Fixed Capacitors from Japan”, which investigation was the basis for the Commission’s negative injury determination challenged in this action; and
Defendant having moved for a protective order pursuant to rule 6.1(c) seeking to be relieved from responding to plaintiff’s second set of interrogatories and second request for production, and seeking to prohibit plaintiff from conducting discovery into matters beyond the *257Commission’s notice of investigation and hearing (41 FR 33337-38) (1976) and the Commission’s negative injury determination and statement of reasons (41 FR 47604-07 (1976)); now
After careful consideration of defendant’s motion, and upon all other papers and proceedings herein, it is hereby Ordered :
1. That defendant’s motion is denied, but nevertheless defendant shall be relieved from responding to plaintiff’s second set of interrogatories and plaintiff’s second request for production of documents and things.
2. That' the Secretary of the United States International Trade Commission, Kenneth R. Mason, shall prepare and transmit to Joseph E. Lombardi, Clerk of the United States Customs Court, on or before July 28, 1978, the following: (1) a certified copy of the transcript of proceedings and exhibits introduced before the Commission in investigation AA1921-159; (2) certified copies of all written submissions, questionnaires, reports and all other documents relating to investigation AA1921-159; and (3) all other things in the files of the Commission relating to the investigation. Cf. Judge Maletz’ order in Pasco Terminals, Inc. v. United States, 80 Cust. Ct. 249, C.R.D. 78-3 (1978), and also his unpublished order in the same case entered on May 8, 1978. See also my order in Armstrong Bros. Tool Co. et al. v. United States (Daido Corporation, Steelcraft Tools Division, Party-in-Interest), 80 Cust. Ct. 252, C.R.D. 78-5 (1978), entered concurrently herewith.
3. That denial of defendant’s present motion for a protective order shall be without prejudice to renewal respecting any documents or things that were received by the Commission on a confidential basis or are otherwise privileged.
4. That the basis of this order is to enable the court to determine whether or not the Commission’s finding of injury was, among other things, arbitrary, an abuse of discretion, or otherwise contrary to law. See, e.g., Camp v. Pitts, 411 U.S. 138 (1973); Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402 (1971); Imbert Imports, Inc. v. United States, 60 CCPA 123, C.A.D. 1094, 475 F. 2d 1189 (1973); Suwannee Steamship Company v. United States, 79 Cust. Ct. 19, C.D. 4708, 435 F. Supp. 389 (1977); Cf. Dunlop v. Bachowski, 421 U.S. 560 (1975). See also questions and answers attached to the letter of Daniel Minchew, Chairman, United States International Trade Commission, November 16, 1977, reproduced in Hearing before the Subcommittee on Trade, House Committee on Ways and Means, on the Adequacy and the Administration of the Antidumping Act of 1921 (95th Cong., 1st Sess. 1977) pp. 65-66.